t c no united_states tax_court calvert anesthesia associates-pricha phattiyakul m d p a petitioner v commissioner of internal revenue respondent docket no 18856-97r filed date r moves to dismiss this case for lack of jurisdiction alleging that p's petition for declaratory_judgment with respect to the status of its profit sharing plan was untimely p petitioned the court days after r issued p a final revocation letter with respect to the plan held sec_7476 i r c requires that a petition for declaratory_judgment be filed before the 91st day after the day after the issuance of a final revocation letter hence we must dismiss this case for lack of jurisdiction mark c kopec paul w madden and herman b rosenthal for petitioner clare j brooks for respondent opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction alleging that petitioner's petition for declaratory_judgment was not filed within the time prescribed in sec_7476 petitioner objects thereto petitioner alleges that the petition was timely and even if it was not that respondent has waived the right to challenge the timeliness of the petition or alternatively that the court should extend the period of time in which the petition had to be filed petitioner alleges that equitable considerations support its position we shall grant respondent's motion section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner maintains a profit sharing plan named the calvert anesthesia associates-pricha phattiyakul m d p a profit sharing plan the plan on date respondent issued petitioner by certified mail a final revocation letter stating that the plan did not meet the requirements of sec_401 for its plan_year ended date that the trust underlying the plan the trust was not tax exempt under sec_501 for the same year and that respondent was revoking a date favorable determination_letter issued to petitioner in connection with the plan and the trust the reason stated in the final revocation letter for respondent's action was that petitioner had failed to provide the information necessary to determine allowable deductions under sec_404 qualification under sec_401 or the financial condition and operation of the plan in a petition that was hand-delivered to this court on date and filed on that day petitioner petitioned the court for a declaratory_judgment as to the status of the plan thereafter the court filed the instant motion petitioner has responded to this motion by way of an objection and respondent has responded to petitioner's objection discussion in a case of first impression we must decide as a jurisdictional matter the number of days that an employer or other qualified_person has to petition this court for a declaratory_judgment following the issuance of a final revocation letter respondent alleged initially that petitioner the employer at hand had days in the response to petitioner's objection respondent shortens this period by day alleging that the petition must be filed in days petitioner refers in its objection to the 92-day period first mentioned by respondent and after pointing out that the 92d day fell on a saturday notes that the petition was filed days later on monday even if the petition were untimely petitioner argues respondent has waived the right to challenge the timeliness of the petition or alternatively the court should extend the period of time in which the petition had to be filed petitioner alleges that equitable considerations support a conclusion that the petition was timely we agree with respondent that we do not have jurisdiction to decide this case we are a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 94_tc_1 85_tc_527 see also sec_7442 whether we have jurisdiction over the subject matter of a dispute is an issue that either party thereto or this or an appellate court sua sponte may raise at any time the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not have power to decide it see 456_us_694 see also 78_tc_215 and the cases cited therein as a court of limited jurisdiction we have no authority to apply equitable principles to assume jurisdiction over a matter not authorized by statute see 95_tc_617 and cases cited therein we must decide whether we have jurisdiction to make a declaratory_judgment as to the qualification of the plan under sec_401 before the passage of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 we would have had to answer this question no before erisa we were not authorized to grant a declaratory_judgment concerning respondent's determination that an employer's pension_plan failed to qualify under sec_401 h rept pincite c b supp instead the employer under the then-existing law could seek judicial review of respondent's action after the employer made contributions to its plan claimed the contributions as a deduction on its federal_income_tax return and had those deductions disallowed by the internal_revenue_service id in the congress enacted erisa to deal with a number of matters affecting retirement plans one matter of which was the unavailability of a judicial forum to grant a declaratory_judgment with respect to the initial or continuing qualification of retirement plans h rept supra pincite c b supp pincite as part of erisa the congress enacted sec_7476 to establish a declaratory_judgment procedure under which an employer could challenge respondent's determination with respect to the qualification of its employee_benefit_plan h rept supra pincite c b pincite sec_7476 provides sec_7476 declaratory judgments relating to qualification of certain retirement plans a creation of remedy --in a case of actual controversy involving-- a determination by the secretary with respect to the initial qualification or continuing qualification of a retirement_plan under subchapter_d of chapter upon the filing of an appropriate pleading the tax_court may make a declaration with respect to such initial qualification or continuing qualification any such declaration shall have the force and effect of a decision of the tax_court and shall be reviewable as such b limitations -- petitioner --a pleading may be filed under this section only by a petitioner who is the employer the plan_administrator an employee who has qualified under regulations prescribed by the secretary as an interested_party for purposes of pursuing administrative remedies within the internal_revenue_service or the pension_benefit_guaranty_corporation time for bringing action --if the secretary sends by certified or registered mail notice of his determination with respect to the qualification of the plan to the persons referred to in paragraph or in the case of employees referred to in paragraph to any individual designated under regulations prescribed by the secretary as a representative of such employee no proceeding may be initiated under this section by any person unless the pleading is filed before the ninety-first day after the day after such notice is mailed to such person or to his designated representative in the case of an employee c retirement_plan --for purposes of this section the term retirement_plan means-- a pension profit-sharing or stock_bonus_plan described in sec_401 or a_trust which is part of such a plan or an annuity plan described in sec_403 thus following the passage of erisa our authority to make a declaratory_judgment concerning the qualification of a retirement_plan or whether the qualification of a retirement_plan is revoked is subject_to five jurisdictional limitations set forth in sec_7476 see also rule c any of these limitations if not met will prevent us from making a declaratory_judgment and will result in a dismissal of the underlying petition id 93_tc_79 we are concerned with the limitation in sec_7476 namely the time for bringing an action for a declaratory_judgment our decision turns on the text of this section which if plain and unambiguous is the answer to our inquiry to the extent that we can understand and apply the plain meaning of unambiguous statutory text we shall do so 469_us_70 n see also 337_us_55 venture funding ltd v commissioner t c the critical language in sec_7476 is that no proceeding may be initiated in this court for a declaratory_judgment unless the pleading is filed before the ninety-first day after the day after such notice is mailed to such person we find this text to be unambiguous the text means that a petition for declaratory_judgment must be filed within days of the day following the day that respondent issued the final revocation letter or in other words no more than days after the letter was issued although not necessary to our understanding of the text we have reviewed the legislative_history of sec_7476 and conclude that this history does not change our result when passed by the house the house bill read as follows time for bringing action --if the secretary or_his_delegate sends by certified or registered mail his determination with respect to the qualification of the plan to the persons requesting such determination no proceeding may be initiated under this section by any person unless the pleading is filed before the 91st day after the date such person is notified by the internal_revenue_service of such mailing h_r 93d cong 2d sess sec_1041 with respect thereto the underlying report of the house ways_and_means_committee stated no petition to the tax_court may be filed after days from the date on which the secretary or_his_delegate sends notice to a person of his determination as to the qualification of the plan h rept supra pincite c b supp pincite when the bill went to the senate the senate changed the house language to read in relevant part as follows b time for bringing action -- 90-day period -- an action for declaratory_judgment under this part must be commenced within days after the date on which the secretary or_his_delegate sends by certified or registered mail his determination with respect to the qualification of the plan to the person requesting such determination h_r 93d cong 1st sess sec_601 the report of the senate_finance_committee stated in relevant part the petition to the tax_court for a declaratory_judgment must be filed within days after the date on which the commissioner sends by certified or registered mail his final_determination in response to an employer or trustee's request for a determination s rept accompanying s pincite c b supp the bill was altered in conference so that instead of a 90-day filing period sec_7476 requires that a petition be filed before the ninety-first day after the day after such notice is mailed emphasis added the conference_report does not explain the change to this 91-day period see h conf rept pincite 1974_3_cb_415 in the absence of such an explanation we do not know why the statute as enacted contains language different from that in the house and senate bills the phrase after the day after such notice is mailed emphasis added appears to be unique to sec_7476 we decline however to second guess congress' use of these words or to otherwise ignore them we hold that an employer such as petitioner ha sec_91 days from the issuance of the final revocation letter to petition this court for a declaratory_judgment with respect thereto as applied to the facts at hand sec_7476 allows us to make a declaratory_judgment as to the status of the plan if and only if the petition was filed on or before date the 91st day after the letter was issued which was not a saturday sunday or legal_holiday in the district of columbia because it was not filed on or before that date we hold that we are without jurisdiction and must dismiss this case we have considered all arguments made by the parties in this matter and to the extent not addressed above find them to be irrelevant or without merit we have been unable to find any other section of the code that uses this phrase other sections of the code that authorize this court to grant a declaratory_judgment include sec_6234 sec_7428 sec_7477 sec_7478 and sec_7479 sec_7503 acts to lengthen the day period of sec_7476 when the 91st day falls on a saturday sunday or legal_holiday in the district of columbia for the foregoing reasons an appropriate order will be entered
